COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00012-CV


IN RE LAURA ANN TRITT                                                   RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and both

of the relator’s motions for emergency relief and is of the opinion that all relief

should be denied. Accordingly, relator’s petition for writ of mandamus and both

of the relator’s motions for emergency relief are denied.



                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: January 10, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).